

Exhibit 10-1
 
THIRD AMENDMENT TO
FORBEARANCE AGREEMENT AND
AMENDMENT TO CREDIT AGREEMENT


This Third Amendment to Forbearance Agreement and Amendment to Credit Agreement
(the “Third Amendment”), dated as of March 17, 2009, is among SEMGROUP ENERGY
PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), the Guarantors
(as defined in the Credit Agreement referenced below) party hereto
(collectively, the “Guarantors”) WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), L/C Issuer and Swing Line
Lender under the Credit Agreement referenced below and the Lenders (as defined
below) signatory hereto.


R E C I T A L S:


A. The Borrower, the Administrative Agent and certain lenders that are parties
thereto (the “Lenders”) entered into that certain Amended and Restated Credit
Agreement dated as of February 20, 2008 (as amended, modified, supplemented and
waived from time to time, the “Credit Agreement”).
 
B. The Borrower, the Guarantors, the Administrative Agent and certain of the
Lenders entered into that certain Forbearance Agreement and Amendment to Credit
Agreement dated as of September 12, 2008 (as amended, supplemented or modified
from time to time, including without limitation by (i) the First Amendment to
Forbearance Agreement and Amendment to Credit Agreement, dated as of December
11, 2008, among the Borrower, the Guarantors, the Administrative Agent and
certain of the Lenders and (ii) the Second Amendment to Forbearance Agreement
and Amendment to Credit Agreement, dated as of December 18, 2008, among the
Borrower, the Guarantors, the Administrative Agent and certain of the Lenders,
the “Forbearance Agreement”), pursuant to which the Administrative Agent and
such Lenders, among other things, agreed to forbear from exercising their rights
and remedies under the Credit Agreement and the other Loan Documents relating to
certain Events of Default as described in the Forbearance Agreement as amended
hereby (the “Existing Events of Default”).
 
C. The Existing Events of Default are continuing.
 
D. The Borrower and the Guarantors have requested that the Administrative Agent
and the Lenders further amend the Forbearance Agreement to, among other things,
extend the Forbearance Period.
 
E. The Administrative Agent and the Lenders have agreed to further amend the
Forbearance Agreement and to enter into this Third Amendment subject to and upon
the terms and conditions set forth herein.
 
NOW, THEREFORE, the parties agree as follows:


1. Definitions.  All capitalized terms used in this Third Amendment which are
not otherwise defined shall have the meanings given to those terms in the Credit
Agreement, as amended by the Forbearance Agreement (after taking into account
the amendments contained herein).
 
2. Amendment to Section 3 of the Forbearance Agreement.  Section 3 of the
Forbearance Agreement is hereby amended by
 
(a) deleting subsection (b) in its entirety and replacing it with the following:
 
 “(b)           any Default or Event of Default that results from (i) any
failure by the Borrower to file its quarterly report on Form 10-Q with the SEC
within the time period required by the Credit Agreement, the Securities Exchange
Act of 1934 or applicable law, with respect to the Borrower’s fiscal quarter
ended June 30, 2008, the Borrower’s fiscal quarter ended September 30, 2008 and
the Borrower’s fiscal quarter ending March 31, 2009, or the failure by the
Borrower to file its annual report on Form 10-K with the SEC within the time
period required by the Credit Agreement, the Securities Exchange Act of 1934 or
applicable law, with respect to the Borrower’s fiscal year ended December 31,
2008, or (ii) any failure by the Borrower to timely deliver to the
Administrative Agent (x) the financial statements and other information required
by Sections 6.01(b) and 6.02(a) of the Credit Agreement with respect to the
Borrower’s fiscal quarter ended June 30, 2008 or (y) the audited financial
statements, auditor’s report and other information required by Sections 6.01(a)
and 6.02(a) of the Credit Agreement with respect to the Borrower’s fiscal year
ended December 31, 2008 (such Defaults and Events of Default, collectively, the
“Reporting Default”), provided that such financial statements, auditor’s report
and other information required by Sections 6.01(a), 6.01(b) and 6.02(a) of the
Credit Agreement shall be delivered to the Administrative Agent no later than
April 8, 2009, provided that the certificate of a Responsible Officer of the
General Partner accompanying such financial statements and other information
shall state that it has been prepared in good faith and in accordance with GAAP,
provided further that such statements and information may be subject to
adjustments based upon changes made by the Borrower’s outside auditor and any
such changes shall not constitute a Default or Event of Default;”
 
(b) inserting the words “and the Borrower’s fiscal quarter ending March 31,
2009” immediately after the words “Borrower’s fiscal quarter ended December 31,
2008” where such words appear in subsection (e) thereof, and
 
(c) deleting the words “March 18, 2009” and replacing them with the words “April
8, 2009.”
 
3. Amendment to Section 6 of the Forbearance Agreement.  Section 6 of the
Forbearance Agreement is hereby amended by
 
(a)           deleting the definition of “Forbearance Agreement” set forth
therein and inserting in lieu thereof the following:
 
“Forbearance Agreement” shall mean that certain Forbearance Agreement and
Amendment to Credit Agreement, dated as of September 12, 2008, among the
Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto, as may be amended from time to time, including, without limitation, by
the First Amendment to Forbearance Agreement, the Second Amendment to
Forbearance Agreement and the Third Amendment to Forbearance Agreement.
 
(b)           inserting the following additional defined term in the appropriate
alphabetical order:
 
“Third Amendment to Forbearance Agreement” shall mean that certain Third
Amendment to Forbearance Agreement and Amendment to Credit Agreement, dated as
of March 17, 2009, among the Borrower, the Guarantors, the Administrative Agent
and certain of the Lenders.
 
4. Amendment to Section 18 of the Forbearance Agreement.  Section 18 of the
Forbearance Agreement is hereby amended by deleting such section in its entirety
and replacing it with the following:
 
“Effect of Forbearance Termination Date.  Except as expressly set forth in the
Forbearance Agreement (as amended by the First Amendment to Forbearance
Agreement, the Second Amendment to Forbearance Agreement and Third Amendment to
Forbearance Agreement), all amendments to the Credit Agreement, the terms of the
First Amendment to Forbearance Agreement, the terms of the Second Amendment to
Forbearance Agreement, the terms of the Third Amendment to Forbearance Agreement
and Sections 14, 16, 17(e) (with respect to confidentiality), 19, 20, 21, 22 and
23 of the Forbearance Agreement shall survive the termination of the Forbearance
Agreement.”
 
5. Amendment to Schedule 2 to the Forbearance Agreement.  Schedule 2 to the
Forbearance Agreement is hereby amended by deleting such Schedule in its
entirety and replacing it with Schedule 2 hereto.
 
6. Continuing Obligations.  During the Forbearance Period:
 
(a) the Borrower shall continue to retain (i) the Investment Bank or another
investment banking firm reasonably acceptable to the Administrative Agent and
the Lenders and (ii) Zolfo Cooper or another advisory and interim management
firm reasonably acceptable to the Administrative Agent and the Lenders, a senior
managing director or equivalent employee of which shall act as Transformation
Officer.
 
(b) the Borrower shall continue to pay all reasonable attorneys’ and financial
advisors’ fees and disbursements incurred in connection with the enforcement and
protection of the Lenders’ rights under the Credit Agreement and the Loan
Documents in accordance with Section 10.04 of the Credit Agreement.
 
7. Conditions to Effectiveness.  This Third Amendment shall be effective on the
date when and if each of the following conditions is satisfied:
 
(a) Execution and Delivery.  The Administrative Agent shall have received a
counterpart of this Third Amendment executed and delivered by the Borrower, each
of the Guarantors, the Administrative Agent, and the Required Lenders.
 
(b) No Default or Event of Default; Accuracy of Representations and
Warranties.  The Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying that, after giving effect to
this Third Amendment, no Default or Event of Default (other than (i) the
Existing Events of Default and (ii) the Reporting Default, the Material Contract
Defaults, the Swap Default and the Covenant Default (as each is defined in the
Forbearance Agreement)) shall exist and each of the representations and
warranties made by the Borrower and the Guarantors in the Forbearance Agreement
and in or pursuant to the Credit Agreement and the other Loan Documents shall be
true and correct in all material respects as if made on and as of the date on
which this Second Amendment becomes effective, except to the extent such
representations and warranties expressly relate to an earlier date.
 
(c) Fees.  The Borrower shall have paid to the Administrative Agent for the
benefit of the Lenders who execute and deliver a counterpart of this Third
Amendment to the Administrative Agent by 1:00 p.m. (Eastern Time) on March 18,
2009, a fee equal to 0.25% of the Aggregate Commitments of all of the Lenders
(whether or not party hereto) which amount will be credited against any
amendment fee related to any amendment that is consummated prior to April 8,
2008.
 
(d) Expense Reimbursements.  The Borrower shall have paid all reasonable
invoices presented to the Borrower for expense reimbursements (including
reasonable attorneys’ and financial advisors’ fees and disbursements) due to the
Administrative Agent and for the period from and after July 18, 2008, to the
Lenders in accordance with Section 10.04 of the Credit Agreement.
 
8. Release.  For purposes of this Section 8, the following terms shall have the
following definitions:
 
“Related Parties” shall mean, with respect to any released party, such party’s
parents, subsidiaries, affiliates, successors, assigns, predecessors in
interest, officers, directors, employees, agents, representatives, attorneys,
financial advisors, accountants and shareholders, if any.
 
“Claims” shall mean  any and all claims, losses, debts, liabilities, demands,
obligations, promises, acts, omissions, agreements, costs, expenses, damages,
injuries, suits, actions, causes of action, including without limitation, any
and all rights of setoff, recoupment or counterclaim of any kind or nature
whatsoever, in law or in equity, known or unknown, suspected or unsuspected,
contingent or fixed.
 
Excluding only the continuing obligations of the Lenders and the Administrative
Agent under the Credit Agreement, the Loan Documents and this Agreement, the
Borrower and each Guarantor, effective as of the effective date of this Third
Amendment, hereby releases, acquits and forever discharges the Lenders and the
Administrative Agent, and each of them, and their respective Related Parties, of
and from any and all Claims arising out of, related or in any way connected with
the Credit Agreement, the Loan Documents or the transactions contemplated by any
thereof, including, without limitation, any action or failure to act, prior to
the effective date of this Third Amendment, in response to or otherwise in
connection with the events or circumstances arising under or otherwise related
to the Credit Agreement, the Loan Documents or any Defaults or Events of Default
occurring under the Credit Agreement or the Loan Documents, in each case to the
extent, and only to the extent, that (i) such Claims arose prior to the
effective date of this Third Amendment, (ii) such Claims result or derive from
actions taken or not taken by a releasee in its capacity(ies) as a Lender(s) or
as Administrative Agent under the Credit Agreement or the Loan Documents, and
(iii) such Claims do not result or derive from actions taken or not taken by a
releasee with respect to or in relation to SemGroup, SemCrude L.P.,
SemMaterials, L.P., K.C. Asphalt, L.L.C. or any of their affiliates (other than
the Borrower and the Guarantors).
 
9. Acknowledgement.  The Borrower hereby confirms and acknowledges as of the
date hereof that it is validly and justly indebted to the Administrative Agent
and the Lenders for the payment of all obligations under the Credit Agreement
without offset, defense, cause of action or counterclaim of any kind or nature
whatsoever, and the Loan Parties hereby release the Administrative Agent and the
Lenders from any and all Claims (as defined in Section 8 of this Third
Amendment) other than as provided in Section 8 of this Third Amendment.
 
10. Confirmation of Forbearance Agreement.  Except as amended by this Third
Amendment, all the provisions of the Forbearance Agreement remain in full force
and effect from and after the date hereof, and each Loan Party hereby ratifies
and confirms each Loan Document to which it is a party.  This Third Amendment
shall be limited precisely as written and shall not be deemed (a) to be a
consent granted pursuant to, or a waiver or modification of, any other term or
condition of the Forbearance Agreement or any of the instruments or agreements
referred to therein or (b) to prejudice any right or rights which the
Administrative Agent or the Lenders may now have or have in the future under or
in connection with the Forbearance Agreement or any of the instruments or
agreements referred to therein.  From and after the date hereof, all references
in the Forbearance Agreement to “this Agreement”, “hereof”, “herein”, or similar
terms, shall refer to the Forbearance Agreement as amended by this Third
Amendment.  Each of the Borrower and the Guarantors also hereby ratifies and
confirms that the Security Documents remain in full force and effect in
accordance with their terms and are not impaired or affected by this Third
Amendment.
 
11. GOVERNING LAW.  THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
12. Loan Document.  This Third Amendment shall constitute a Loan Document under
the Credit Agreement, and all obligations included in this Third Amendment shall
constitute Obligations under the Credit Agreement and shall be secured by the
Collateral.
 
13. Counterparts.  This Third Amendment may be signed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.  Delivery of an executed
signature page to this Third Amendment by facsimile transmission or electronic
photocopy (i.e. a “.pdf”) shall be as effective as delivery of a manually signed
counterpart.


 
 
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed as of the day and year first above written.
 
SEMGROUP ENERGY PARTNERS, L.P.




By: SemGroup Energy Partners GP, L.L.C.
       its General Partner


By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer




Guarantors:


SemGroup Energy Partners Operating, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer




SemMaterials Energy Partners, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer




SemGroup Energy Partners, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer




SemGroup Crude Storage, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer




SemPipe, L.P.
    By:  SemPipe, G.P., L.L.C., its General Partner




By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer


SemPipe, G.P., L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer




SGLP Management, Inc.




By: /s/ Michael J.
Brochetti                                                                                     
Name: Michael J. Brochetti
Title:   Chief Financial Officer






Lenders:


Wachovia Bank, National Association,
    as L/C Issuer,
    Swing Line Lender and Lender


By:_/s/ C. Mark Hedrick____________
Name: C. Mark Hedrick
Title: Managing Director




ABN AMRO Bank N.V., as a Lender


By:_____________________________
Name:
Title:



--------------------------------------------------------------------------------



Bank of America, N.A., as a Lender




By:_/s/ John W. Woodiel III _________
Name: John W. Woodiel III
Title: Senior Vice President




The Bank of Nova Scotia, as a Lender




By:_/s/ Ron Dooley     _____________
Name: Ron Dooley
Title: Director




Bank of Scotland PLC, as a Lender




By:_____________________________
Name:
Title:




Blue Ridge Investments LLC, as a Lender




By:_/s/ Authorized Signatory_______
Name: Authorized Signatory
Title: Authorized Signatory




BMO Capital Markets Financing Inc., as a Lender




By:_/s/ Richard A. Garcia__________
Name: Richard A. Garcia
Title: Director



--------------------------------------------------------------------------------



Calyon New York Branch, as a Lender




By:_/s/ Kathleen Sweeney____________
Name: Kathleen Sweeney
Title: Managing Director


By:_/s/ Anne G. Shean _____________
Name: Anne G. Shean
Title: Director




Citibank, N.A., as a Lender




By:_/s/ John Mugno_______________
Name: John Mugno
Title: Vice President




Fortis Capital Corporation, as a Lender




By:                                                          
Name:
Title:




Guaranty Bank And Trust Company, as a Lender


By:_/s/ Gail J. Nofsinger_____________
Name: Gail J. Nofsinger
Title: Senior Vice President


Halbis Distressed Opportunities Master Fund LTD, as a Lender




By:_/s/ Peter Sakon       _____________
Name: Peter Sakon
Title: Vice President


JPMorgan Chase Bank, N.A., as a Lender


By:_/s/ Phillip D. Martin____________
Name: Phillip D. Martin
Title: Senior Vice President


Lehman Brothers Commercial Bank, as a Lender


By: /s/ Gary
Murray                                                                           
Name: Gary Murray
Title: Chief Credit Officer




Lehman Commercial Paper, Inc., as a Lender


By:_____________________________
Name:
Title:




GE Business Financial Services, Inc., fka Merrill Lynch Business Financial
Services, Inc., as a Lender


By: /s/ Randall F.
Horrick                                                                           
Name: Randall F. Horrick
Title: Duly Authorized Signatory




GE Business Financial Services, Inc., fka Merrill Lynch Business Financial
Services, Inc., as a Lender


By: /s/ Randall F.
Horrick                                                                           
Name: Randall F. Horrick
Title: Duly Authorized Signatory




One East Liquidity Master LP, as a Lender




By:_/s/ Jim Caciappo                _________
Name: Jim Caciappo
Title: Authorized Signatory




One East Partners Master LP, as a Lender




By:_/s/ Jim Caciappo                _________
Name: Jim Caciappo
Title: Authorized Signatory





--------------------------------------------------------------------------------



Raymond James Bank FSB, as a Lender




By:_/s/ Garrett McKinnon ___________
Name: Garrett McKinnon
Title: Senior Vice President




Royal Bank of Canada, as a Lender




By: /s/ Leslie P.
Vowell                                                                
Name: Leslie P. Vowell
Title: Attorney-in-Fact




SunTrust Bank, N.A., as a Lender




By:_/s/ Samuel M. Ballesteros_______
Name: Samuel M. Ballesteros
Title: Senior Vice President




UBS Loan Finance LLC, as a Lender




By: /s/ Mary E.
Evans                                                                           
Name: Mary E. Evans
Title: Associate Director




UBS Loan Finance LLC, as a Lender




By: /s/ Irja R.
Otsa                                                                
Name: Irja R. Otsa
Title: Associate Director



--------------------------------------------------------------------------------







Acknowledged:


Wachovia Bank, National Association,
    as Administrative Agent




By:_/s/ C. Mark Hedrick_____________
Name: C. Mark Hedrick
Title: Managing Director





 
 
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
TO
 
FORBEARANCE AGREEMENT AND
 
AMENDMENT TO CREDIT AGREEMENT
 
[The amount of ending book cash is $28,000,000 on a week by week basis for the
weeks ending March 21, 2009 through April 4, 2009.]
